Elliott, C. J.
The code provides that every action must be prosecuted in the name of the real party in interest. 2 G-. & H. 84, sec, 8. The note sued on, being made payable to the treasurer of what purports to be a corporation, without giving the name of the treasurer, is, in effect, payable to the corporation, and shows it to be the party in interest. It is well settled in this State, that where one contracts *270with what purports to be a corporation, he is estopped from denying the existence of the corporation at the date of the contract. We do not judicially know that there is not, or cannot bo, a corporation by the name of the “ Corporation of Lebanon,” under the laws of this State. We have various statutes under which a corporation might be legally organized in such a name.
G. G. Nave, for appellant.
A. J. Boone and JR. W. Harrison, for appellee.
We see no error in the rulings of the court complained of, and the judgment must therefore be affirmed.
The judgment is affirmed, with costs and ten per cent, damages.